Holmes, J., concurring.
I wholeheartedly concur in this *322opinion as another positive step, like Cherry v. Cherry, supra, in correcting some very unfortunate and misleading language in Wolfe v. Wolfe (1976), 46 Ohio St. 2d 399. If this court will avail itself of the opportunity in the near future to recant and recuse the language of Wolfe, opining that a separation agreement is merged within the divorce decree, then all of the unfortunate dictum, as set forth in Wolfe, but not necessary to its determination, will be behind us.